Citation Nr: 1452046	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a perforated colon after a colonoscopy performed at a Department of Veterans Affairs Medical Center (VAMC) in January 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1972 and from January 1977 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2012, the Board remanded the case for further evidentiary development.  As detailed below, the Board finds that the requested development has not been substantially accomplished.  Hence, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks benefits under 38 U.S.C.A. § 1151 for residuals of a perforated colon.  He maintains that he suffered a perforated colon during a colonoscopy administered to him at a VAMC on January 15, 2008.  The Veteran further maintains that he developed symptoms associated with the perforation several hours after returning home and that he was admitted to the hospital that same evening and required immediate surgical intervention to repair the damage from the perforation.

In the August 2012 remand, the Board, requested that the Veteran be scheduled for a VA examination for an opinion as to whether he had any chronic post-colonoscopy residuals due to the perforation at any time during the appeal period, and whether any such residuals were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or if any such additional disability was due to an event that was not reasonably foreseeable.   
In the September 2012 VA examination report, the clinician did not respond fully and completely to the inquiries.  First, on page 2 of the report, he checked the box that stated that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  This is not a service connection case - it is a case for benefits under 38 U.S.C.A. § 1151; hence, that conclusion is not responsive to the inquiry.  Second, on page 4 of the opinion, he stated that the Veteran's disability was "more likely than not directly related to his colonoscopy procedure."  However, he did not specifically outline what the additional chronic residuals from the perforation were.  Third, also on page 4, he concluded that it was less likely that there was any additional disability associated with the colonoscopy and polypectomy due to carelessness, negligence, lack of proper skill, or similar incidence of fault, but in the next sentence stated that it was more likely than not that there was additional disability associated with the colonoscopy and polypectomy due to error in judgment.  Again, there is no discussion of what the chronic residuals were, or what the error in judgment was to render a decision on the matter.  Finally, beginning on page 5 of the report, the clinician noted that the Veteran had ventral hernias that were treated in 2012.  However, on page 7, he notes that his opinion did not include information pertaining to this because it was not part of the present claim and something the Veteran would file in a new claim at some point.  However, as noted in the initial remand, any and all residuals from the perforation pertain to this claim, and it is not necessary for the Veteran to file a separate claim for the ventral hernias.  

As such, the Board finds that the September 2012 VA examination is inadequate.  Hence, another examination and opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any residuals of his colonoscopy and perforation since May 2012.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file.

2.  Upon completion of the above development, schedule the Veteran for a VA examination with a clinician with appropriate experience in gastroenterology to provide the requested opinions.  The claims file, including a complete copy of this remand, must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  

The examiner is requested to review the claims file and, after examining the Veteran, provide an opinion with respect to the following questions:

(a)  Does the Veteran have any chronic additional disability that is a result of, or proximately due to, his colonoscopy performed at the VAMC on January 15, 2008 with resulting perforation?  If yes, please specifically list all chronic residuals in the report.  

(b)  If any additional disability or chronic residuals are found, did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider in the evaluation and care regarding the Veteran's colonoscopy?  

(c)  If any additional disability or chronic residuals are found, are they the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?  

(d)  If fault on VA's part is not shown, is any identified additional disability or chronic residuals due to an event that was not reasonably foreseeable?

A complete rationale for all conclusions and opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Ensure that the medical examination report and opinions comply with this Remand and the questions presented herein.  If the report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Then, re-adjudicate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a perforated colon after a colonoscopy performed at a VAMC in January 2008.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

